DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites wherein the water trap “does not include a reservoir”, yet claim 1 recites that the water trap is configured to retain the water. Examiner notes that the plain meaning of “reservoir” is  place where fluid collects. Thus, it is unclear how the water trap can retain water, yet not have a reservoir – as any collection of water can be considered a reservoir. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roth et al. (US 2009/0020124 A1 – cited by Applicant)
Regarding Claim 21, Roth teaches: A method, comprising: manufacturing a water trap by: providing an inlet portion (figure 13, element 366); providing an outlet portion (figure 13 element 370); placing a membrane filter in a flat configuration between the inlet portion and the outlet portion (figures 12 and 13 show membrane 336 placed flat against elements 370 and 366), the membrane filter being configured to prevent water from passing therethrough (paragraph 0050; membrane is impermeable to liquid water); and while the membrane filter is disposed between the inlet portion and the outlet portion coupling the inlet portion and the outlet portion to one another, such that inlet portion and the outlet portion define a tube that defines a longitudinal axis and that defines an internal hollow volume, and the membrane filter is disposed substantially parallel to a longitudinal axis of the tube (figure 12 and 13), without attaching a reservoir to the water trap into which to transfer water that is prevented from passing through the membrane filter (figure 12 and 13 – there is no reservoir).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-20, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fudge et al. (US 2015/0223728 A1 – cited by Applicant), hereinafter Fudge. 

Regarding Claim 1 and 39, Fudge teaches: An apparatus (figure 3), and method of use comprising: a water trap comprising: an inlet portion (element 204a), via which a mixture of gas and water is configured to enter the water trap (paragraph 0055); an outlet portion, via which the gas is configured to exit the water trap (element 204b), the inlet portion and the outlet portion being coupled to one another, such as to form a tube that defines a longitudinal axis and that defines an internal hollow volume through which the gas is configured to flow (figure 3); and a membrane filter disposed in a flat configuration within the tube, between the inlet portion and the outlet portion, such that the membrane filter is substantially parallel to the longitudinal axis of the tube (figure 3; theta can be substantially parallel; paragraph 0026-0027; an angle slightly largely than 0 is still considered substantially parallel), the membrane filter being configured to prevent the water from passing therethrough (abstract; membrane is gas permeable, paragraph 0057), the water trap being configured to retain the water that is prevented from passing through the membrane filter within the inlet portion (paragraph 0057; gravity forces water down, and prevents passing through the membrane).  
Fudge further teaches placing the water trap in fluid communication with respiratory gases and water exhaled by a subject, and the sensing unit of the capnometer such that: the respiratory gases and water enter the water trap via the inlet portion, the water trap prevents water from entering the sensing unit of the capnometer, by the membrane filter preventing the water from passing 
Fudge does not explicitly mention that the inlet and outlet are formed separately from one another. It would have been obvious to one of ordinary skill in the art to have modified the apparatus such that the inlet and outlet are formed separately from one another as the manufacturing method here is merely a design choice. Applicant has not provided details of criticality or unexpected results with regard to the inlet and outlet being separately formed. As long as the inlet and outlet are coupled as to form a tube that defines a longitudinal axis and that defines an internal hollow volume through which the gas is configured to flow, the expected results are the same. 
Regarding Claim 3, Fudge teaches: The apparatus according to claim 1, wherein the water trap does not include a reservoir into which to transfer water that is prevented from passing through the membrane filter (figure 3; paragraph  0059, the reservoir 208 is removable and separate from the water trap. Under the broadest reasonable interpretation, water trap elements 204 and 205 can be considered to not include element 208).  
Regarding Claim 4, Fudge teaches: The apparatus according to claim 1, wherein the water trap does not include a channel via which to transfer water that is prevented from passing through the membrane filter out of the inlet portion (Figure 3; there is no channel though which water is transferred – water is not transferred via channel 206).  
Regarding Claim 5, Fudge teaches: The apparatus according to claim 1, wherein the water trap is configured to be used with a capnometer that includes a sensing chamber, and the water trap is configured to prevent water from entering the sensing chamber (paragraph 0043).  
Regarding Claim 6, Fudge teaches: The apparatus according to claim 1. While Fudge does not mention the length of the water trap, Fudge does teach the diameter of the tube may be .1 in (i.e. 2.54 
Regarding Claim 7, Fudge teaches: The apparatus according to claim 1. While Fudge does not mention the length of the water trap, Fudge does teach the diameter of the tube may be .1 in (i.e. 2.54 mm).  Fudge also teaches the water trap being use inline between a patient and a monitor (figures 3 and 4).It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the apparatus of Fudge wherein a length of the internal hollow volume defined by the tube formed by the inlet portion and the outlet portion is between 20 mm and 50 mm, as it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).  
Regarding Claim 8, Fudge teaches: The apparatus according to claim 1. While Fudge does not mention the volume of the water trap, Fudge does teach the diameter of the tube may be .1 in (i.e. 2.54 mm).  Fudge also teaches the water trap being use inline between a patient and a monitor (figures 3 and 4).It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the apparatus of Fudge wherein a volume of the internal hollow volume defined by the tube formed by the inlet portion and the outlet portion is bet ween 0.05 cc and 0.3 cc, as it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover 
Regarding Claim 9, Fudge teaches: The apparatus according to claim 1. While Fudge does not mention the volume of the water trap, Fudge does teach the diameter of the tube may be .1 in (i.e. 2.54 mm).  Fudge also teaches the water trap being use inline between a patient and a monitor (figures 3 and 4). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the apparatus of Fudge wherein a volume of the internal hollow volume defined by the tube formed by the inlet portion and the outlet portion is bet ween  0.02 cc and 0.04 cc, as it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).  
Regarding Claim 10, Fudge teaches: The apparatus according to claim 1, While Fudge does not explicitly mention a ratio between an internal hollow volume defined by the inlet portion and an internal hollow volume defined by the outlet portion is between 2:1 and 4:1, figure shows approximately a 2:1 ratio (figure 3). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the apparatus of Fudge wherein a ratio between an internal hollow volume defined by the inlet portion and an internal hollow volume defined by the outlet portion is between 2:1 and 4:1, as it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).  
Regarding Claim 11, Fudge teaches: The apparatus according to claim 1, While Fudge does not explicitly mention a ratio between an internal hollow volume defined by the inlet portion and an internal hollow volume defined by the outlet portion is between 1:1 and 2:1, figure shows approximately a 2:1 ratio (figure 3). It would have been obvious to one of ordinary skill in the art, before 
Regarding Claim 12, Fudge teaches: The apparatus according to claim 1. While fudge does not mention wherein the water trap is configured such that a T90 rise time of respiratory gases through the water trap at a flow of 50 cc/min is less than 200 ms, when the water trap is in a standalone configuration, Fudge does teach the use of the water trap in low flow situations on the order of 40-60 ml/minute (paragraph 0011 – 1ml = 1cc) and further notes that purpose of the water trap to improve capnography system performance, fidelity and accuracy (paragraph 0011-0015). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the apparatus of Fudge wherein the water trap is configured such that a T90 rise time of respiratory gases through the water trap at a flow of 50 cc/min is less than 200 ms, when the water trap is in a standalone configuration to improve capnography system performance, fidelity and accuracy. Examiner notes that it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).
Regarding Claim 13, Fudge teaches: The apparatus according to claim 1, wherein the membrane filter, by being disposed substantially parallel to the longitudinal axis of the tube defined by the inlet and outlet portions, is configured to be substantially parallel to a direction of fluid flow through the water trap (figure 3; paragraph 0026; any angle greater than 0. 10 degrees would be considered substantially parallel).  
Regarding Claim 14, Fudge teaches: The apparatus according to claim 1, wherein the membrane filter, by being disposed substantially parallel to the longitudinal axis of the tube defined by the inlet and outlet portions, is configured such that gas passes from the inlet portion to the outlet portion, via the membrane filter, without a direction of flow of the gas substantially changing (figure 3).  
Regarding Claim 15, Fudge teaches: The apparatus according to claim 1, wherein the membrane filter, by being disposed substantially parallel to the longitudinal axis of the tube defined by the 4Preliminary Amendmentinlet and outlet portions, is configured to substantially maintain laminar flow of gas that passes through the water trap (paragraph 0049; minimal disruption to airflow, can be considered to substantially maintain laminar flow).  
Regarding Claim 16, Fudge teaches: The apparatus according to claim 1. While Fudge doesn’t wherein the water trap is configured such that a pressure drop of gas that passes through the water trap at a flow of 50 cc/min is less than 20 mBar, Fudge does mention that the problem with typical water traps is the need pull a negative pressure for water separation (paragraph 0012).  Similarly, Fudge teaches that typical sidestream configurations cause pressure drop due to water vapor (paragraph 0009). As the invention of Fudge is intended to  address these issues (paragraph 0015), it would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the apparatus of Fudge wherein the water trap is configured such that a pressure drop of gas that passes through the water trap at a flow of 50 cc/min is less than 20 mBar as it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).
Regarding Claim 17, Fudge teaches: The apparatus according to claim 1, wherein the membrane filter comprises at least one polymer selected from the group consisting of: expanded 
Regarding Claim 18, Fudge teaches: The apparatus according to claim 1 wherein the membrane filter comprises a membrane filter having a pore size of between 0.1 microns and 10 microns (paragraph 0049; .2 micron). Examiner notes that it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).
  Regarding Claim 19-20, Fudge teaches: The apparatus according to claim 1. While Fudge does not explicitly mention wherein the outlet portion is shaped to define one or more internal protruding portions that protrude from an inner surface of the outlet portion wherein the one or more internal protruding portions that protrude from the inner surface of the outlet portion maintain the membrane filter substantially parallel to the longitudinal axis of the tube defined by the inlet and outlet portions, Fudge does teach the use of a notch or slot in the inner surface to maintain the membrane the membrane position (paragraph 0048; notches and slots to hold the membrane). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the apparatus of Fudge wherein the outlet portion is shaped to define one or more internal protruding portions that protrude from an inner surface of the outlet portion wherein the one or more internal protruding portions that protrude from the inner surface of the outlet portion maintain the membrane filter substantially parallel to the longitudinal axis of the tube defined by the inlet and outlet portions as the substitution of one method of securing the membrane filter for another would have yielded predictable results to one of ordinary skill (securing the membrane in place).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Larsen et al. (US 2011/0283884 A1) – Figure 4 shows a similar water trap as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY B SHAH/Examiner, Art Unit 3791